
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.27



EXCO RESOURCES, INC.

SEVERANCE PLAN

(EFFECTIVE AS OF AUGUST 15, 2002)


--------------------------------------------------------------------------------

TABLE OF CONTENTS



Section

--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

ONE   PURPOSE OF PLAN   1
TWO
 
PRIOR SEVERANCE ARRANGEMENTS
 
1
THREE
 
DEFINITIONS
 
1
FOUR
 
ELIGIBILITY AND SEVERANCE PAY BENEFITS
 
4 4.1   Eligibility   4 4.2   Release Form   5 4.3   Termination of Eligibility
for Severance Pay   5 4.4   Severance Pay   5
FIVE
 
FUNDING
 
5
SIX
 
CLAIMS PROCEDURE
 
6 6.1   Filing and Initial Determination of Claim   6 6.2   Duty of Plan
Administrator Upon Denial of Claim   6 6.3   Request for Review of Claim Denial
  6 6.4   Decision on Review of Denial   6
SEVEN
 
ADMINISTRATION OF THE PLAN
 
7 7.1   Plan Administrator   7 7.2   Responsibilities   7 7.3   Allocation and
Delegation of Plan Administrator Responsibilities   7 7.4   Actions of
Fiduciaries   7 7.5   General Administrative Powers   7 7.6   Appointment of
Professional Assistance   8 7.7   Discretionary Acts   8 7.8   Responsibility of
Fiduciaries   8 7.9   Indemnity by Employer   9
EIGHT
 
ADOPTION OF PLAN BY SUBSIDIARY
 
9
NINE
 
AMENDMENT OF THE PLAN
 
9
TEN
 
TERMINATION OF THE PLAN
 
9
ELEVEN
 
VESTING
 
10
TWELVE
 
STATUS OF EMPLOYMENT RELATIONS
 
10
THIRTEEN
 
RESTRICTIONS ON ASSIGNMENT
 
10
FOURTEEN
 
APPLICABLE LAW
 
10
FIFTEEN
 
INTERPRETATION OF THE PLAN
 
11

i

--------------------------------------------------------------------------------


EXCO RESOURCES, INC.

SEVERANCE PLAN


        EXCO RESOURCES, INC. (the "Company") is adopting for its Eligible
Employees a severance plan effective as of August 15, 2002 (the "Effective
Date"), in accordance with the terms and conditions contained herein.


SECTION ONE

PURPOSE OF PLAN


        The purpose of the Plan is to provide financial support to Eligible
Employees who incur a Termination of Employment due to a Change of Control.


SECTION TWO

PRIOR SEVERANCE ARRANGEMENTS


        As of the Effective Date, the Plan replaces any and all severance pay
obligations, plans, policies, practices, arrangements or programs, written or
unwritten, under which the Eligible Employees may otherwise be eligible for
severance benefit payments. Notwithstanding the foregoing provisions of this
Section Two, nothing in this Plan shall adversely affect the rights an
individual Eligible Employee may have to severance payments under any written
agreement executed by and between the Employer and that Eligible Employee (a
"Severance Agreement"); provided, however, that in the event any Eligible
Employee that is a party to a Severance Agreement suffers a Termination of
Employment and is entitled to and is receiving the severance benefits intended
to be provided under his or her Severance Agreement, such Eligible Employee
shall not be entitled to receive severance benefits pursuant to this Plan.


SECTION THREE

DEFINITIONS


        As used in the Plan:

        3.1  "Base Pay" shall mean the Eligible Employee's gross salary or
hourly wages for a 40-hour workweek before any deductions, exclusions or any
deferrals or contributions under any Company plan or program, but excluding
overtime, bonuses, incentive compensation, shift and lead premium payments,
employee benefits or any other form of compensation, being received by an
Eligible Employee immediately prior to employment termination.

        3.2  "Cause" shall mean (i) the willful breach or habitual neglect of
assigned duties related to the Company, including compliance with Company
policies; (ii) conviction (including any plea of nolo contendere) of the
Eligible Employee of any felony or crime involving dishonesty or moral
turpitude; (iii) any act of personal dishonesty knowingly taken by the Eligible
Employee in connection with his responsibilities as an employee and intended to
result in personal enrichment of the Eligible Employee or any other person;
(iv) bad faith conduct that is materially detrimental to the Company;
(v) inability of the Eligible Employee to perform the Employee's duties due to
alcohol or illegal drug use; (vi) the Eligible Employee's failure to comply with
any legal written directive of the Board of Directors of the Company; (vii) any
act or omission of the Eligible Employee which is of substantial detriment to
the Company because of the Eligible Employee's intentional failure to comply
with any statute, rule or regulation, except any act or omission believed by the
Eligible Employee in good faith to have been in or not opposed to the best
interest of the Company (without intent of the Eligible Employee to gain,
directly or indirectly, a profit to which the Eligible Employee was not legally
entitled) and except that Cause shall not mean bad judgment or negligence other
than habitual neglect of duty; or (viii) any

--------------------------------------------------------------------------------


other act or failure to act or other conduct which is determined by the Plan
Administrator, in its sole discretion, to be demonstrably and materially
injurious to the Employer, monetarily or otherwise.

        3.3  "Change of Control" shall mean

        (i)    The Company is merged or consolidated into or with another
entity, and as a result of such merger or consolidation less than a majority of
the combined voting power of the then-outstanding securities of such entity
immediately after such transaction is held by the holders of Voting Stock of the
Company immediately prior to such transaction;

        (ii)  The Company sells or otherwise transfers all or substantially all
of its assets to any person or entity, and less than a majority of the combined
voting power of the then-outstanding securities of such person or entity
immediately after such sale or transfer is held by the holders of Voting Stock
of the Company immediately prior to such sale or transfer; or

        (iii)  during any period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election to such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of a majority of the directors of the Company then still in office either
who were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Company then in office.

        Notwithstanding the foregoing provisions of Subsection (i), (ii) and
(iii) above, a "Change in Control" shall not be deemed to have occurred for
purposes of this Plan in the event any group of investors which includes Douglas
H. Miller, currently Chairman of the Board and Chief Executive Officer of the
Company, or any member of the group or any of their respective affiliates or
associates engages in any transaction described in (i) or (ii) above with the
Company.

        3.4  "Company" shall mean EXCO Resources, Inc.

        3.5  "Comparable Offer of Employment" shall mean:

        (i)    that the proposed compensation and benefits, in the aggregate, to
be paid by the Company, its parent organization or any of its affiliate
organizations, or any successor to the Company by merger or acquisition of all
or substantially all of the Company's assets, offering employment are
commensurate with the compensation and benefits previously paid by the Company,
in the aggregate, to such Eligible Employee;

        (ii)  the Eligible Employee incurs no demotion in his or her position
with the Employer from the position the Eligible Employee held immediately prior
to the effective date of the Change of Control;

        (iii)  the Eligible Employee incurs no significant adverse change in the
nature or scope of the authorities, powers, functions, responsibilities or
duties attached to the position or positions with the Employer which the
Eligible Employee held immediately prior to the effective date of the Change of
Control, without the prior written consent of the Eligible Employee, which is
not remedied within ten (10) calendar days after receipt by the Employer of
written notice from the Eligible Employee of such change; and

        (iv)  the Eligible Employee's principal place of work has not changed to
any location that is more than thirty-five (35) miles from his or her principal
place of work immediately prior to the effective date of the Change of Control,
without the prior written consent of the Eligible Employee.

        3.6  "Eligible Employee" shall mean any employee employed by the Company
as a regular, full-time employee on the effective date of a Change of Control,
who is listed in Schedule A of this

2

--------------------------------------------------------------------------------

Plan, and who incurs a Termination of Employment due to a Change of Control
either on the date of the Change of Control or within the six-month period
immediately following the effective date of the Change of Control.

        3.7  "Employer" shall mean the Company and any direct or indirect
subsidiary of the Company which adopts the Plan, and any successor to either the
Company or any direct or indirect subsidiary of the Company which adopted this
Plan.

        3.8  "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time. References to any Section of ERISA shall
include any successor provision thereto.

        3.9  "Good Reason" shall mean any of the following events that occur
either on the effective date of a Change of Control or within the six-month
period immediately following the effective date of a Change of Control:

        (i)    the Eligible Employee incurs a demotion in his or her position
with the Employer from the position the Eligible Employee held immediately prior
to the effective date of the Change of Control;

        (ii)  the Eligible Employee incurs a reduction in his or her Base Pay
from his or her Base Pay immediately prior to the effective date of a Change of
Control;

        (iii)  the Eligible Employee incurs a significant adverse change in the
nature or scope of the authorities, powers, functions, responsibilities or
duties attached to the position or positions with the Employer which the
Eligible Employee held immediately prior to the effective date of the Change of
Control, without the prior written consent of the Eligible Employee, which is
not remedied within ten (10) calendar days after receipt by the Employer of
written notice from the Eligible Employee of such change; or

        (iv)  the Eligible Employee's principal place of work changed to any
location that is more than thirty-five (35) miles from his or her principal
place of work immediately prior to the effective date of the Change of Control,
without the prior written consent of the Eligible Employee.

        3.10 "Internal Revenue Code" shall mean the Internal Revenue Code of
1986, as amended from time to time. References to any Section of the Internal
Revenue Code shall include any successor provision thereto.

        3.11 "Plan" shall mean the EXCO Resources, Inc. Severance Plan as set
forth in this document, and as hereafter amended.

        3.12 "Plan Administrator" shall mean the person, persons or entity
administering the Plan in accordance with the provisions of Section Seven
hereof. The Plan Administrator shall be the "named fiduciary," as referred to in
Section 402(a) of ERISA, with respect to the management, operation and
administration of the Plan.

        3.13 "Plan Year" shall mean an initial period starting on the Effective
Date and ending on December 31, 2002, and thereafter the twelve (12)-month
period ending on each December 31.

        3.14 "Release Form" shall mean a release agreement which is to be signed
by the Eligible Employee releasing any and all claims against the Employer and
which is in such form as approved by the Company.

        3.15 "Severance Pay" shall mean an amount equal to the amount set forth
with respect to the Eligible Employee in Schedule A of the Plan.

        3.16 "Termination of Employment" shall mean a termination of employment
from the Employer which results from an affirmative discharge from employment by
the Employer, other than discharge for Cause. An Eligible Employee who
voluntarily terminates employment for Good Reason shall be

3

--------------------------------------------------------------------------------


deemed to have incurred a Termination of Employment. An Eligible Employee shall
not be deemed to have incurred a Termination of Employment by reason of the
transfer of the Eligible Employee's employment between the Company and any
Subsidiary or among Subsidiaries (or among any department or business unit of
the Company). The Plan Administrator shall determine, in its sole discretion,
whether an Eligible Employee's termination of employment from the Employer
constitutes a "Termination of Employment."

        3.17 "Voting Stock" shall mean shares of the Company's Common Stock, par
value $.02 per share, shares of the Company's 5% Convertible Preferred Stock,
par value $.01 per share and any other securities of the Company entitled to
vote for the election of directors.

        3.18 Wherever appropriate, words used in the Plan in the singular may
mean the plural, the plural may mean the singular, and the masculine may mean
the feminine.


SECTION FOUR

ELIGIBILITY AND SEVERANCE PAY BENEFITS


        4.1    Eligibility.     Subject to Sections 4.3 and 4.4 of this Plan,
any Eligible Employee is eligible for Severance Pay following his or her
Termination of Employment if such Termination of Employment occurs either on the
effective date of a Change of Control or within the six-month period immediately
following the effective date of a Change of Control, provided that such Eligible
Employee executes a Release Form pursuant to Section 4.2 of this Plan.


        4.2    Release Form.     An Eligible Employee otherwise eligible for
Severance Pay under this Plan shall be paid such Severance Pay only if the
Eligible Employee executes and files the appropriate fully completed and
executed Release Form (substantially in the form of Exhibit A-1 or Exhibit A-2,
as the case may be, attached hereto) with the Plan Administrator, in accordance
with the instructions and on or before the date specified on the Release Form or
any document accompanying the Release Form, and in the case of an Eligible
Employee age 40 or over, does not revoke the Release Form within seven (7) days
of executing the Release Form.


        4.3    Termination of Eligibility for Severance Pay.     An Eligible
Employee will cease to be eligible to receive Severance Pay, under this Plan
upon the earlier of the following:

(a)the Eligible Employee's death, unless it occurs after the date the Release
Form is executed;

(b)the Eligible Employee's discharge for Cause or misconduct;

(c)the Eligible Employee's failure to execute and file the Release Form by the
date specified on the Form;

(d)the Eligible Employee's receipt of a Comparable Offer of Employment from any
other United States operation of the Company or its parent organization or any
of its affiliate organizations, regardless of whether such Eligible Employee
accepts such offer; or

(e)the Eligible Employee's receipt and acceptance of a transfer of employment to
any other United States or Canadian operation of the Company or its parent
organization or any of its affiliate organizations.


        4.4    Severance Pay.     The Severance Pay to which an Eligible
Employee is entitled shall be paid to such Employee in cash in a lump sum within
fourteen (14) days following receipt by the Company of an executed Release Form
or, where applicable, following the expiration of the revocation period provided
for on the Release Form.

4

--------------------------------------------------------------------------------

        If an Eligible Employee dies following execution of the Release Form,
but before receiving all or part of the Severance Pay to which he is entitled,
the Plan Administrator shall pay such Eligible Employee's Severance Pay to the
Eligible Employee's estate.


SECTION FIVE

FUNDING


        Funding for this Plan shall come solely from the general assets of the
Employer. All payments of Severance Pay shall be paid from the general assets of
the Employer. Neither the Employer nor the Plan Administrator shall have any
obligation to establish a trust or fund for the payment of benefits under the
Plan or to insure any of the benefits under the Plan. None of the officers,
members of the Board of Directors, or agents of the Employer or the Plan
Administrator guarantees in any manner the payment of benefits hereunder.


SECTION SIX

CLAIMS PROCEDURE


        6.1    Filing and Initial Determination of Claim.     An Eligible
Employee or his/her duly authorized representative may file a claim for a
benefit to which the claimant believes that he or she is entitled. Such a claim
must be in writing and delivered to the Plan Administrator by postage prepaid
certified mail. Within fifteen (15) days after receipt of a claim, the Plan
Administrator shall send to the claimant by certified mail, postage prepaid,
notice of the granting or denying, in whole or in part, of such claim, unless
special circumstances require an extension of time for processing the claim. In
no event may the extension exceed fifteen (15) days from the end of the initial
period. If such extension is necessary, the claimant will be given a written
notice to this effect prior to the expiration of the initial 15-day period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the benefit
determination. The Plan Administrator shall have full discretion to deny or
grant a claim in whole or in part. If notice of the denial of a claim is not
furnished in accordance with this Section 6.1, the claim shall be deemed denied
and the claimant shall be permitted to exercise his/or right to review pursuant
to Section 6.3.


        6.2    Duty of Plan Administrator Upon Denial of Claim.     If a claim
for benefits is denied, the Plan Administrator shall provide to the claimant
written notice setting forth in a manner calculated to be understood by the
claimant: (i) the specific reason or reasons for the denial; (ii) specific
reference to pertinent Plan provisions on which the denial is based; (iii) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material is necessary; and
(iv) a description of the Plan's claims review procedure and the time limits
applicable to such procedures, including a statement of the claimant's right to
being a civil action under Section 502(a) of ERISA following a denial of the
claim on review.


        6.3    Request for Review of Claim Denial.     If an Eligible Employee
receives written notification of the denial in whole or in part of his/her claim
pursuant to Section 6.1, or if an employee is not included in Schedule A and is
therefore not eligible for benefits under this Plan, within sixty (60) days of
the Eligible Employee's receipt of claim denial or the date the employee becomes
aware that he is not eligible for benefits under this Plan, if the claimant
disagrees with such action, the claimant or his/her authorized representative
shall file a written request with the Plan Administrator that it conduct a full
and fair review of the denial of the claim for benefits. In connection with any
request for a review of the denial of a claim for benefits, the claimant shall
have the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits. The Plan Administrator shall
provide the claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant's claim for benefits. A

5

--------------------------------------------------------------------------------

document, record, or other information shall be considered "relevant" to a claim
for benefits if that document, record or other information: (i) was relied upon
in making the benefit determination; (ii) was submitted, considered, or
generated in the course of making the benefit determination, without regard to
whether such document, record or other information was relied upon in making the
benefit determination; or (iii) demonstrates compliance with the administrative
process and safeguards required by ERISA in making the benefit determination.
The review of a denial shall take into account all comments, documents, records,
and other information submitted by the claimant, without regard to whether such
information was submitted or considered in the initial benefit determination.


        6.4    Decision on Review of Denial.     Upon receipt of the request for
review, the Plan Administrator shall review the claim and shall deliver to the
claimant a written decision on the claim for benefits within sixty (60) days
after the receipt of the aforesaid request for review, except that if there are
special circumstances (such as the need to hold a hearing, if necessary) that
require an extension of time for processing, the aforesaid sixty (60) day period
shall be extended to one hundred twenty (120) days and the claimant will be
given written notice of the extension prior to the expiration of the initial
60-day period. In no event shall such extension exceed a period of sixty
(60) days from the end of the initial 60-day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan expects to render the determination on review.

        The Plan Administrator's decision shall be written in a manner
calculated to be understood by the claimant. Any notice of a denial on review
shall include (i) the specific reason or reasons for the denial on review;
(ii) reference to the specific plan provisions on which the denial is based;
(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of all documents, records, and
other information relevant to the claimant's claim for benefits; and (iv) a
statement of the claimant's right to bring an action under Section 502(a) of
ERISA. If notice of the decision on the review is not furnished in accordance
with this Section 6.4, the claim shall be deemed denied and the Plan
Administrator will have no further duty to review such claim.


SECTION SEVEN

ADMINISTRATION OF THE PLAN



        7.1    Plan Administrator.     The Plan Administrator hereunder shall be
the Compensation Committee as appointed from time to time by the Board of
Directors of the Company.


        7.2    Responsibilities.     The Plan Administrator shall be the
"administrator" (as defined in Section 3(16)(A) of ERISA) of the Plan, and shall
be responsible for all obligations under the Internal Revenue Code and ERISA and
all other obligations required or permitted to be performed by the Plan
Administrator and not otherwise delegated pursuant to the Plan. The Plan
Administrator shall be the designated agent for service of legal process.


        7.3    Allocation and Delegation of Plan Administrator Responsibilities.
    The Plan Administrator may appoint such assistants or representatives as it
deems necessary for the effective exercise of its duties in administering the
Plan and may delegate to such assistants and representatives any powers and
duties, both ministerial and discretionary, as it deems expedient or
appropriate. The Plan Administrator also may designate any person, firm or
corporation to carry out any of the other responsibilities of the Plan
Administrator under the Plan. Any such allocation or designation shall be made
pursuant to a written instrument executed by the Plan Administrator.


        7.4    Actions of Fiduciaries.     The Plan Administrator may authorize
or approve any action by written instrument signed by a person duly authorized
to act on behalf of the Plan Administrator. Any written memorandum signed by any
such duly authorized person or by any other person duly

6

--------------------------------------------------------------------------------

authorized by the Plan Administrator to act in respect of the subject matter of
the memorandum, shall have the same force and effect as a formal resolution
adopted by the Plan Administrator.

        All acts and determinations with respect to the administration of the
Plan made by the Plan Administrator and any assistants or representatives
appointed by it shall be duly recorded by the Plan Administrator or by the
assistant or representative appointed by it to keep such records. All records,
together with such other documents as may be necessary for the administration of
the Plan, shall be preserved in the custody of the Plan Administrator or the
assistants or representatives appointed by it.


        7.5    General Administrative Powers.     Except as otherwise provided
herein, the Plan Administrator is authorized to take such actions as may be
necessary to carry out the provisions and purposes of the Plan and shall have
the authority to control and manage the operation and administration of the
Plan. In order to effectuate the purposes of the Plan, the Plan Administrator
shall have the discretionary authority and power to construe and interpret the
Plan, to supply any omissions therein, to reconcile and correct any errors or
inconsistencies, to decide any questions in the administration and application
of the Plan, and to make equitable adjustments for any mistakes or errors made
in the administration of the Plan. All such actions or determinations made in
good faith by the Plan Administrator, and the application of rules and
regulations to a particular case or issue by the Plan Administrator shall,
subject to the claims procedures set forth in Section Six hereof, not be subject
to review by anyone, but shall be final, binding and conclusive on all persons
ever interested hereunder. In construing the Plan and in exercising its power
under provisions requiring the Plan Administrator's approval, the Plan
Administrator shall attempt to ascertain the purpose of the provisions in
question and when such purpose is known or reasonably ascertainable, such
purpose shall be given effect to the extent feasible. In the discharge of this
discretionary authority the Plan Administrator shall have all necessary powers
and duties, including but not limited to the following:

(a)to require any person to furnish such information as is reasonably necessary
or appropriate for administration of the Plan as a condition to receiving
benefits under the Plan;

(b)to make such rules and regulations and prescribe the use of such forms as he
shall deem necessary for the efficient administration of the Plan;

(c)to establish or cause to be established such procedures, protocols and
guidelines as he shall deem necessary to interpret the terms and conditions of
the Plan;

(d)to decide on questions concerning Plan eligibility, Years of Employment and
employment termination in accordance with the terms of the Plan;

(e)to determine the amount of benefits payable to an Eligible Employee, in
accordance with the Plan, and to provide a full and fair review to any Eligible
Employee whose claim for benefits has been denied in whole or in part; and

(f)to designate other persons to carry out any duty or power which would
otherwise be a fiduciary responsibility of the Plan Administrator, under the
terms of the Plan.


        7.6    Appointment of Professional Assistance.     The Plan
Administrator may engage accountants, attorneys and such other personnel as it
deems necessary or advisable. The functions of any such persons engaged by the
Plan Administrator shall be limited to the specific services and duties for
which they are engaged, and such persons shall have no other duties, obligations
or responsibilities under the Plan. Unless otherwise specifically so delegated,
such persons shall exercise no discretionary authority or discretionary control
respecting the management of the Plan.


        7.7    Discretionary Acts.     Any discretionary actions of the Plan
Administrator with respect to the administration of the Plan shall be made in a
manner which does not discriminate in favor of stockholders, officers and highly
compensated employees.

7

--------------------------------------------------------------------------------


        7.8    Responsibility of Fiduciaries.     The Plan Administrator and its
assistants and representatives shall be free from all liability for their acts
and conduct in the administration of the Plan except for acts of gross
negligence, fraud or willful misconduct; provided, however, that the foregoing
shall not relieve any of them from any responsibility or liability for any
responsibility, obligation or duty that they may have pursuant to ERISA.


        7.9    Indemnity by Employer.     In the event and to the extent not
insured against by any insurance company pursuant to provisions of any
applicable insurance policy, the Employer shall indemnify and hold harmless the
Plan Administrator and its assistants and representatives from any and all
claims, demands, suits or proceedings in connection with the Plan that may be
brought by the Employer's employees or their legal representatives, or by any
other person, corporation, entity, government or agency thereof, including any
amounts paid in settlement, with the approval of the Plan Administrator, and any
and all other losses, damages, interest, expenses, including counsel fees
approved by the Plan Administrator, and penalties, including any penalties
imposed by the Secretary of Labor pursuant to Section 502(l) of ERISA relating
to any breaches of fiduciary responsibility under Part 4 of Title I of ERISA,
arising from any action or failure to act, except where the same is judicially
determined to be due to gross negligence, fraud, or willful misconduct of such
individual in connection with the Plan. The indemnification contained in this
Section shall apply regardless of whether the event causing the liability arises
in whole or in part from the negligence (other than judicially determined gross
negligence) or other fault on the part of the individual, specifically including
breaches of fiduciary responsibility under ERISA.


SECTION EIGHT

ADOPTION OF PLAN BY SUBSIDIARY


        Any subsidiary of the Company, whether or not presently existing, may,
with the approval of the Plan Administrator, adopt this Plan. Any such
subsidiary that adopts the Plan is thereafter an Employer with respect to its
employees for purposes of the Plan.


SECTION NINE

AMENDMENT OF THE PLAN


        The Plan Administrator may amend the Plan at any time and in any manner
with respect to all of the Employees; provided, however, any such amendment must
be approved by that certain Special Committee of the Board of Directors formed
by resolution of the Company's Board of Directors on August 15, 2002, for so
long as said Special Committee continues to exist. Any amendment to this Plan
shall be effectuated by a written instrument signed by the Plan Administrator
and shall be incorporated into the Plan document. Any amendment or restatement
may be made retroactive if, in the judgment of the Plan Administrator, such
retroactivity is necessary or advisable for any reason. Notwithstanding the
above, this Plan may not be terminated or amended within six months following a
Change in Control.


SECTION TEN

TERMINATION OF THE PLAN


        Continuance of the Plan is not assumed as a contractual obligation of
the Employer, and the Plan Administrator reserves the right to terminate the
Plan at any time; provided, however, any such termination must be approved by
that certain Special Committee of the Board of Directors formed by resolution of
the Company's Board of Directors on August 15, 2002, for so long as said Special
Committee continues to exist. Notwithstanding the above, this Plan may not be
terminated or amended

8

--------------------------------------------------------------------------------


within six months following a Change in Control. Such termination may occur
without consent being obtained from the Plan Administrator, Eligible Employees
or any other interested person. The Plan shall automatically terminate upon
dissolution of the Company, unless provision is specifically made by its
successors, if any, for the continuation of the Plan. If not sooner terminated,
this Plan shall terminate when all liabilities provided for hereunder have been
fully discharged.


SECTION ELEVEN

VESTING


        No Eligible Employee shall have a vested right to any benefit under this
Plan prior to the time a determination is made by the Plan Administrator that
the particular Eligible Employee is entitled to receive benefits under the Plan.
At any time prior to such determination the Plan may be amended or terminated
with respect to any benefits to which such Eligible Employee would otherwise
have been entitled.


SECTION TWELVE

STATUS OF EMPLOYMENT RELATIONS


        The adoption and maintenance of the Plan shall not be deemed to
constitute a contract between any Employer and its employees or to be
consideration for, or an inducement or condition of, the employment of any
person. Nothing herein contained shall be deemed (i) to give to any employee the
right to be retained in the employ of the Employer; (ii) to affect the right of
the Employer to discipline or discharge any employee at any time; (iii) to give
the Employer the right to require any employee to remain in its employ; or
(iv) to affect any employee's right to terminate his employment at any time.


SECTION THIRTEEN

RESTRICTIONS ON ASSIGNMENT


        The benefits provided hereunder are not subject in any manner to the
debts or other obligations of the persons to whom they are payable. The interest
of an Eligible Employee may not be sold, transferred, assigned or encumbered in
any manner, either voluntarily or involuntarily, and any attempt so to
anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge the
same shall be null and void.


SECTION FOURTEEN

APPLICABLE LAW


        To the extent not preempted by ERISA, the Plan shall be construed,
regulated, interpreted and administered under and in accordance with the laws of
the State of Texas.


SECTION FIFTEEN

INTERPRETATION OF THE PLAN


        It is the intention of the Employers that the Plan shall comply with the
Internal Revenue Code, and the regulations thereunder, the requirements of ERISA
and the corresponding provisions of any subsequent laws; the provisions of the
Plan shall be construed to effectuate such intention.

9

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, EXCO Resources, Inc. has caused the Plan to be
signed by its duly authorized officer on this 14th day of October, 2002.


 
 
EXCO RESOURCES, INC.
 
 
By:
/s/  T. W. EUBANK      

--------------------------------------------------------------------------------

T. W. Eubank     Its: President

10

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.27



EXCO RESOURCES, INC. SEVERANCE PLAN (EFFECTIVE AS OF AUGUST 15, 2002)
TABLE OF CONTENTS
EXCO RESOURCES, INC. SEVERANCE PLAN
SECTION ONE PURPOSE OF PLAN
SECTION TWO PRIOR SEVERANCE ARRANGEMENTS
SECTION THREE DEFINITIONS
SECTION FOUR ELIGIBILITY AND SEVERANCE PAY BENEFITS

4.1 Eligibility.


4.2 Release Form.


4.3 Termination of Eligibility for Severance Pay.


4.4 Severance Pay.



SECTION FIVE FUNDING
SECTION SIX CLAIMS PROCEDURE

6.1 Filing and Initial Determination of Claim.


6.2 Duty of Plan Administrator Upon Denial of Claim.


6.3 Request for Review of Claim Denial.


6.4 Decision on Review of Denial.



SECTION SEVEN ADMINISTRATION OF THE PLAN

7.1 Plan Administrator.


7.2 Responsibilities.


7.3 Allocation and Delegation of Plan Administrator Responsibilities.


7.4 Actions of Fiduciaries.


7.5 General Administrative Powers.


7.6 Appointment of Professional Assistance.


7.7 Discretionary Acts.


7.8 Responsibility of Fiduciaries.


7.9 Indemnity by Employer.



SECTION EIGHT ADOPTION OF PLAN BY SUBSIDIARY
SECTION NINE AMENDMENT OF THE PLAN
SECTION TEN TERMINATION OF THE PLAN
SECTION ELEVEN VESTING
SECTION TWELVE STATUS OF EMPLOYMENT RELATIONS
SECTION THIRTEEN RESTRICTIONS ON ASSIGNMENT
SECTION FOURTEEN APPLICABLE LAW
SECTION FIFTEEN INTERPRETATION OF THE PLAN
